Exhibit 10.1
logo.jpg [logo.jpg]






CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE


This Confidential Separation Agreement and Release (“Agreement”) is by and
between William John Walker (“Employee”) and Frank’s International, LLC and its
affiliated or subsidiary/parent/related companies (collectively referred to as
the “Company”). Employee and the Company are collectively referred to as “the
Parties.” This Agreement was delivered to Employee on July 25, 2016.
1.Separation Date. Employee separated from his/her employment with the Company
effective August 15, 2016 (“Separation Date”).
2.    Benefits Unchanged by This Agreement. To the extent Employee is qualified
to receive any benefits through or after termination of employment, such
benefits qualification will be determined by each benefit’s existing terms and
conditions, which are unchanged by this Agreement. This provision covers all
Restricted Stock Unit, Executive Deferred Compensation, or any other benefits
Employee may be eligible to receive.
3.    Severance Provided to Employee. Only in exchange for Employee’s promises
made by signing this Agreement, and continued compliance with this Agreement,
and any other agreements with the Company, the Company will provide Severance to
Employee as follows:
(a)    A lump sum payment equal to five hundred twelve thousand dollars
($512,000), which is equal to one year of base salary, and a lump sum payment of
five hundred twelve thousand dollars ($512,000), which is equal to one hundred
percent (100%) of the Employee’s Short Term Incentive target amount. These
payments will be paid to Employee within sixty (60) days following the
Separation Date, provided no such payment will be made prior to the date the
Company receives (as directed in the Notices section below) Employee’s signed
Agreement and the revocation period in Section 6(g) below has expired.
(b)    A lump sum payment of thirteen thousand two hundred seventy-two dollars
($13,272), which is equal to the value of the employer portion of the group
health plan premium cost for the level of coverage elected by Employee. This
payment will be paid to Employee within sixty (60) days following the Separation
Date, provided no such payment will be made prior to the date the Company
receives (as directed in the Notices section below) Employee’s signed Agreement
and the revocation period in Section 6(g) below has expired.
(c)    The Company will provide outplacement assistance to Employee, provided
the total value of such assistance shall not exceed fifteen thousand dollars
($15,000) and all such assistance shall be provided within twelve (12) months
after the Separation Date. If Employee elects to receive such outplacement
assistance, the Company will reimburse Employee for such expense, subject to the
limits contained in the preceding sentence, provided Employee shall be required
to submit requests for reimbursement to the Company no later than thirty (30)
days after the end of the calendar year in which the expenses are incurred and
any such reimbursement shall be paid by the Company within thirty (30) days
following the receipt of the reimbursement request, provided no such payment
will be made prior to the date the Company receives (as directed in the Notices
section below) Employee’s signed Agreement and the


1



--------------------------------------------------------------------------------

logo.jpg [logo.jpg]


revocation period in Section 6(g) below has expired. Employee’s right to this
reimbursement payment shall not be subject to liquidation or exchange for any
other payment or benefit.
(d)    With respect to (i) the Employee Restricted Stock Unit (RSU) Agreement
dated August 14th, 2013 (the "2013 RSU Agreement"), and (ii) the Employee
Restricted Stock Unit (RSU) Agreement dated February 23rd, 2015 (the "2015 RSU
Agreement"), the Parties agree that Employee's separation from the Company as
contemplated in this Agreement shall be deemed an involuntary termination.
(e)    The Company shall execute a Special Vesting Agreement with Employee, in
the form attached hereto as Exhibit A, pursuant to which Employee will continue
to vest in the restricted stock units granted pursuant to the Employee
Restricted Stock Unit (RSU) Agreement dated February 23, 2016, provided Employee
complies with the post-employment conditions described in Exhibit A to that
Agreement and the provisions of this Agreement. In addition, the Compensation
Committee of the Company’s Board of Directors shall not exercise its discretion
to terminate future payments to Employee under the separate performance-based
Employee Restricted Stock Unit (RSU) Agreement dated February 23, 2016, provided
Employee complies with the provisions of this Agreement.
(f)    Employee understands the Severance described in Sections 3(a)-(d) is made
available to him/her in exchange for Employee’s promises made in this Agreement,
and is not otherwise due to Employee under any law or agreement.
(g)    Employee understands and acknowledges that any payments under this
Section 3 which are classified as “nonqualified deferred compensation” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) shall be subject to the provisions of Section 15 below.
4.    Compensation Paid in Final Paycheck. Employee acknowledges that in
addition to the Severance provided in Section 3, that Employee will receive by
the date required by applicable law, his/her final paycheck (“Final Paycheck”)
including his/her salary owed for time worked through the Separation Date. Once
this Final Paycheck is paid, Employee represents that he/she will have received
all compensation due to him/her, including salary, bonuses, or any other
compensation or benefits which Employee believes are owed for any time worked
through the Separation Date, except any amounts to be paid to Employee as noted
in Section 2 or 3 above.
5.    Release of all Claims and Promise Not to Sue. In return for Company’s
promises in this Agreement, Employee voluntarily and knowingly hereby waives,
releases, and discharges the Company, its current and former parent,
predecessor, successor, subsidiary, and affiliate companies, and all of their
current and former employees, officers, directors, owners, agents and assigns
(collectively the “Released Parties”) from all claims, liabilities, demands, and
causes of action, known or unknown, fixed or contingent, which Employee may have
or claim to have against any of them as a result of Employee’s employment and/or
termination from employment and/or as a result of any other matter arising
through the date of Employee’s signature on this Agreement. In addition, if
Employee continues to work for the Company after signing this Agreement,
Employee agrees to sign a separate but similar release of all claims and promise
not to sue on his/her Separation Date to cover anything occurring between the
signing of this Agreement and the Separation Date. Employee agrees not to file a
lawsuit against any


2



--------------------------------------------------------------------------------

logo.jpg [logo.jpg]


Released Parties to assert any such released claims, and Employee agrees not to
accept any monetary damages or other personal relief (including legal or
equitable relief) in connection with any administrative agency report, claim or
lawsuit filed by any person or entity or governmental agency. Employee
represents he/she has not already made, transferred or assigned any rights to
the claims released in this Agreement. This waiver, release and discharge
includes, but is not limited to:
(a)    laws applicable in foreign jurisdictions,
(b)    claims arising under federal, state, or local laws regarding employment
or prohibiting employment discrimination such as, without limitation, Title VII
of the Civil Rights Act of 1964, the Equal Pay Act, the Age Discrimination in
Employment Act, the Older Workers’ Benefit Protection Act, the Genetic
Information Nondiscrimination Act, the Occupational Safety and Health Act, the
National Labor Relations Act, the Civil Rights Act of 1866 (42 U.S.C. § 1981),
the Americans with Disabilities Act, the Fair Labor Standards Act, the Family
and Medical Leave Act (FMLA), Chapters 21, 61 and 451 of the Texas Labor Code,
all employment and civil rights portions of any Texas or Louisiana statutes or
applicable law, the Sarbanes Oxley Act of 2002, the Wall Street Reform Act of
2010 (“Dodd-Frank Act”), Comprehensive Omnibus Budget Reconciliation Act of 1985
(COBRA), the Worker Adjustment and Retraining Notification (WARN) Act,
(c)    claims for breach of oral or written contract, whether express or
implied, promissory estoppel or quantum meruit;
(d)    claims for personal injury, harm, or other damages (whether intentional
or unintentional and whether occurring on the job or not, including, without
limitation, negligence, defamation, misrepresentation, fraud, intentional
infliction of emotional distress, assault, battery, invasion of privacy, and
other such tort or injury claims);
(e)    claims growing out of any legal restrictions on the Company’s right to
terminate employment of its employees including any claims based on any
violation of public policy or retaliation for taking a protected action;
(f)    claims regarding any restrictions on the Company’s right to enforce any
of Employee’s post-termination obligations regarding non-disclosure,
non-competition, non-solicitation, and non-interference;
(g)    claims for workers’ compensation, wages, overtime, bonuses, incentive
compensation, vacation pay, or any other form of compensation; or
(h)    claims for benefits including, without limitation, those arising under
the Employee Retirement Income Security Act.
NOTHING IN THIS AGREEMENT SHALL WAIVE OR MODIFY THE FOLLOWING RIGHTS IF EMPLOYEE
OTHERWISE HAS SUCH RIGHTS:
(a)    any right or claim provided under this Agreement;


3



--------------------------------------------------------------------------------

logo.jpg [logo.jpg]


(b)    any right or claim which is not waivable as a matter of law;
(c)    any right to seek unemployment compensation benefits if Employee is
otherwise qualified under applicable law;
(d)    any rights regarding a pending workers’ compensation claim, however,
Employee states that he/she has no unfiled workers’ compensation claim or
unreported injury; or
(e)    any claim based on facts occurring after this Agreement is signed.
6.    Employee’s Release of Age Discrimination Claims. In addition, Employee
acknowledges the following:
(a)    This Agreement is written in a manner calculated to be understood by
Employee and that Employee in fact understands the terms, conditions and effect
of this Agreement.
(b)    This Agreement refers to rights or claims arising under the Age
Discrimination in Employment Act and Older Workers’ Benefit Protection Act.
(c)    Employee does not waive rights or claims that may arise after the date
this Agreement is executed.
(d)    Employee waives rights or claims only in exchange for consideration in
addition to anything of value to which Employee is already entitled.
(e)    Employee is advised in writing to consult with an attorney prior to
executing the Agreement.
(f)    Employee has twenty-one (21) days in which to consider this Agreement
before accepting, but need not take that long if the Employee does not wish to.
Employee acknowledges that any decision to sign this Agreement before the
twenty-one (21) days have expired was done so voluntarily and not because of any
fraud or coercion or improper conduct by Company.
(g)    This Agreement allows a period of seven (7) days following Employee’s
signature on the agreement during which Employee may revoke this Agreement. This
Agreement is not effective until after the revocation period has been exhausted
without any revocation by Employee. No payments shall be made until after the
Agreement becomes effective.
(h)    Employee fully understands all of the terms of this waiver agreement and
knowingly and voluntarily enters into this Agreement.
(i)    Employee has been given this Agreement to consider on July 25, 2016. Any
notice of acceptance or revocation should be made by Employee to the Company as
specified in the Notices section at the end of this Agreement. Employee should
not sign this Agreement prior to his Separation Date.


4



--------------------------------------------------------------------------------

logo.jpg [logo.jpg]


7.    Non-Disclosure of Confidential Information. Employee acknowledges that
he/she has had access to confidential information, training and Company goodwill
(“Confidential Information”) while employed by the Company, including without
limitation, any information obtained by Employee during the course of Employee's
employment with the Company, concerning the business or affairs of the Company
or that of its customers, suppliers, contractors, subcontractors, agents or
representatives.
(a)    Confidential Information includes any information about the Company that
has not been intentionally publicly disclosed by the Company; knowledge, data,
trade secrets, proprietary information, or information provided to the Company
by its customers, suppliers, contractors, subcontractors, business partners,
agents or representatives (regardless of whether the Company is contractually
obligated to keep such information confidential). Confidential Information
includes, without limitation, information relating to the services, products,
policies, practices, pricing, costs, suppliers, vendors, methods, processes,
techniques, finances, administration, employees, devices, trade secrets and
operations of the Company, any inventions, modifications, discoveries, designs,
developments, improvements, processes, software programs, work of authorship,
documentation, formula, data, technique, know-how, secret or intellectual
property right by any Company employee, Company customers or potential
customers, marketing, sales activities, development programs, promotions,
manufacturing, machining, drawings, future and current plans regarding business
and customers, e-mails, notes, manufacturing documents, engineering documents,
formulas, financial statements, bids, projects reports, handling documentation,
machinery and compositions, all financial data relating to the Company, business
methods, accounting and tracking methods, books, inventory handling procedure,
credit, credit procedures, indebtedness, financing procedures, investments,
trading, shipping, production, processing, welding, fabricating, assembling,
domestic and foreign operations, customer and vendor and supplier lists, data
storage in any medium (electronically, hard copy) contact information, lab
reports, lab work, and any data or materials used in and created during the
development of any of the aforementioned materials or processes. Confidential
Information may include but is not limited to the areas of piping and
fabrication, connectors, hammers, casing equipment, cementing equipment, laydown
equipment, completion equipment, manipulating and handling tubulars, drilling of
subterranean and offshore wells, energy exploration, energy drilling, energy
production, and the processing of hydrocarbons.
(b)    Employee acknowledges that this Confidential Information is confidential,
proprietary, not known outside of the Company’s business, valuable, special
and/or a unique asset of the Company which belongs to the Company and gives the
Company a competitive advantage. If this Confidential Information were disclosed
to third parties or used by third parties and/or Employee, such disclosure or
use would seriously and irreparably damage the Company and cause the loss of
certain competitive advantages. Employee promises he/she has not and will not
disclose in any way, or use for Employee’s own benefit or for the benefit of
anyone besides the Company, the Confidential Information described above.
8.    Protected Disclosures, Reporting to Government Agencies. Nothing in this
Agreement shall prevent Employee from filing a charge or complaint or making a
disclosure or report of possible unlawful activity, including a challenge to the
validity of this Agreement, with any governmental agency,


5



--------------------------------------------------------------------------------

logo.jpg [logo.jpg]


including but not limited to the Equal Employment Opportunity Commission
(“EEOC”), the National Labor Relations Board (“NLRB”), or the Securities and
Exchange Commission (“SEC”), or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law, or from participating
in any investigation or proceeding conducted by the EEOC, NLRB, SEC, or any
federal, state or local agency, or other actions protected as whistleblower
activity under applicable law. Further, a disclosure of trade secrets is not a
prohibited disclosure if made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. This Agreement
does not impose any condition precedent (such as prior disclosure to the
Company), any penalty, or any other restriction or limitation adversely
affecting Employee’s rights regarding any governmental agency disclosure,
report, claim or investigation. Employee understands and recognizes, however,
that even if a report is made or a charge is filed by him/her or on his/her
behalf with a governmental agency, Employee will not be entitled to any damages
or payment of any money or other relief personal to him/her relating to any
event which occurred prior to his/her execution of this Agreement.
For avoidance of doubt, employee understands that nothing in this agreement
shall be construed as prohibiting truthful testimony in any formal or informal
interviews or proceedings with law enforcement officials.


9.    Non-Competition/Non-Solicitation/Non-Interference. Employee acknowledges
that the highly competitive nature of the Company’s business, Employee’s
position with the Company, and the Confidential Information, training, and
goodwill provided to Employee during his/her employment with the Company,
support Employee’s promises not to compete with the Company, and not to solicit
or interfere with the Company’s relationships with its customers and employees
as stated below, for twelve (12) months following his/her separation from the
Company (“the Restricted Period”) regardless of the reason for the separation,
within the Restricted Area of the Louisiana parishes of Lafayette, Iberia, and
Terrebonne and the Texas counties of Harris, Fort Bend, Montgomery, Brazoria,
and Galveston, as well as any county/parish in which the Employee engaged in the
Company Business (defined below) during the last twelve (12) months of
Employee’s employment with the Company.
(a)    Non-Competition. During the Restricted Period and in the Restricted Area,
Employee will not engage in or carry on, directly or indirectly, a business
similar to and competitive with that of the Company (“Competing Business”). The
business of the Company (“Company Business”) specifically includes, but is not
limited to, tubular sales, casing installation, completion installation, and
specialty products divisions of the Company’s business as well as Company’s
current and planned (future) bids, projects, contracts, and relationships with
its customers and potential customers. Accordingly, Employee will not, directly
or indirectly, own, manage, operate, join, become employed or engaged by,
partner in, control, participate in, be connected with, loan money or sell or
lease equipment or property to, or otherwise be affiliated with any Competing
Business. For further clarity, Competing Business shall include the design,
sales, marketing, fabrication, installation, provision, repair, or manufacturing
of products or services similar to or functionally equivalent to those designed,
sold, installed, repaired, fabricated, manufactured, produced, provided,
marketed or licensed by the Company. The foregoing notwithstanding, Employee may
own less than two percent (2%) of the outstanding


6



--------------------------------------------------------------------------------

logo.jpg [logo.jpg]


stock of any class for a Competing Business which sells its stock on a national
securities exchange and if Employee is not involved in the management of such
Competing Business. Further, Competing Business and Restricted Area, as defined
above, shall not include any geographic areas, services, or products of the
Company in which Employee had no responsibility, no involvement and about which
he/she had no access to Confidential Information.
(b)    Non-Solicitation/Non-Interference of Employees/Contractors. During the
Restricted Period and in the Restricted Area, Employee further agrees that
he/she will not interfere with the Company’s relationship with, solicit or hire
or otherwise encourage to change or leave their employment or contractor
position with the Company any person currently employed by or engaged as a
contractor to the Company, or who was employed by or engaged by the Company
during Employee’s employment with the Company. This restriction shall not
include any current or potential employee or contractor of the Company for which
Employee had no responsibility, no involvement, and about which he/she had no
access to Confidential Information during his/her employment with the Company.
(c)    Non-Solicitation/Non-Interference of Customers, Vendors, Suppliers.
During the Restricted Period and in the Restricted Area, Employee further agrees
that he/she will not solicit business from, nor encourage or otherwise cause any
current or potential customer, vendor or supplier of the Company, including its
current or planned (future) projects, bids, or contracts, to cease or materially
change their current or potential business relationship with the Company or
otherwise attempt to interfere with these Company relationships. For purposes of
this Section, “potential customer, vendor or supplier” shall mean any entity or
person with whom the Company has been pursuing a business relationship during
Employee’s employment with the Company, and any “potential business
relationship” shall mean any relationship pursued by the Company during
Employee’s employment with the Company, including any current or planned
(future) bids, projects or contracts. This restriction shall not include any
current or potential customer, vendor or supplier of the Company for which
Employee had no responsibility, no involvement, and about which he/she had no
access to Confidential Information during his/her employment with the Company.
(d)    To the extent of any conflict or inconsistency between the restrictive
covenants set forth in this Section 9 and the restrictive covenants set forth in
any other agreement between the Company and Employee, including, without
limitation, the 2013 RSU Agreement, the 2015 RSU Agreement, and the Employee
Restricted Stock Unit (RSU) Agreement dated February 23, 2016, the terms of this
Section 9 shall control.
10.    Intellectual Property. Employee ratifies any previous assignment for any
Intellectual Property under other agreements or obligations, including any
fiduciary duty to the Company, and otherwise hereby assigns to the Company all
right, title and interest Employee has or may acquire in and to any Intellectual
Property that results from Employee’s efforts, either alone or jointly with
others, during the period of Employee’s employment with the Company.
“Intellectual Property” means any and all inventions, discoveries, developments,
innovations, processes, designs, methods, technologies, formulae, models,
research and development, patents, patent applications, trade secrets and other


7



--------------------------------------------------------------------------------

logo.jpg [logo.jpg]


Confidential Information and works of authorship (including copyrightable works,
copyrights and copyright applications), and improvements to any of the foregoing
that, either alone or jointly with others: (a) result from any work performed on
behalf of the Company, or from a research project suggested by the Company; (b)
relate in any way to the existing or contemplated Business of the Company; or
(c) result from the use of the Company’s time, material, employees or
facilities. Employee acknowledges and agrees that any work Employee performs for
the Company during employment that constitutes copyrightable subject matter
shall be considered a “work made for hire” as that term is defined in the United
States Copyright Act (17 U.S.C. Section 101). Employee hereby ratifies and
otherwise transfers and assigns to the Company, and waives and agrees never to
assert, any and all rights to claim authorship, rights to object to any
modification or other moral rights that Employee may have in or with respect to
any Intellectual Property and/or works made for hire, even after termination of
Employee’s employment. Employee further agrees that if, in the course of
providing services to the Company, Employee incorporates any intellectual
property owned by Employee, the Company is hereby granted a nonexclusive,
royalty-free, perpetual, irrevocable, worldwide right and license to make, have
made, copy, modify, use, distribute and sell such intellectual property or
products incorporating such intellectual property of Employee. During and after
Employee’s employment, Employee will assist and cooperate with the Company for
no additional compensation but at the Company’s out of pocket expense and
execute documents requested by the Company to acquire, transfer, maintain,
perfect and enforce the Company’s rights to the Intellectual Property, including
patent, copyright, trade secret and other protections for the Company’s
Intellectual Property.
11.    Employee Acknowledgement of Need For Protections and Restrictions
Promised; Modifications of Restrictions. Employee acknowledges and understands
that his/her promises in this Agreement restrict some of his/her actions during
and after employment with the Company. However, Employee acknowledges and agrees
that he/she has or will receive sufficient consideration from the Company under
this Agreement to justify such restrictions. Employee understands and agrees
that the restrictions in this Agreement shall continue beyond the termination of
Employee’s employment, regardless of the reason for such termination.
12.    Remedies. Employee acknowledges that money damages would not be
sufficient remedy for any breach of this Agreement by Employee, and that the
Company shall be entitled to enforce this Agreement by specific performance and
immediate injunctive relief as remedies for such breach or any threatened
breach. Such remedies shall not be deemed the exclusive remedies for a breach of
this Agreement, but shall be in addition to all remedies available to the
Company at law, under common and statutory law, the Texas Uniform Trade Secrets
Act, under other agreements, or in equity, including, without limitation, the
recovery of attorneys’ fees incurred by the Company in enforcing this Agreement
or otherwise protecting its rights, as well as damages caused by Employee and
his/her agents involved in such breach.
13.    Notification to Subsequent Employers/Business Opportunities. Employee
further acknowledges that in order to enforce his/her obligations under this
Agreement that the Company will need to notify any subsequent actual or
potential employers or other business opportunities Employee is considering and
who are engaged in a Competing Business of Employee’s obligations under this
Agreement. Employee agrees to notify the Company of the identity of his/her
employers or other


8



--------------------------------------------------------------------------------

logo.jpg [logo.jpg]


potential business opportunities potentially engaged in a Competing Business
during for the Restricted Period and Employee consents to the Company providing
notification to these employers or business opportunities of Employee’s ongoing
obligations to the Company under this Agreement or under other applicable laws
or agreements with the Company.
14.    Tolling of Restricted Period. The duration of the Restricted Period shall
be tolled and suspended for any period that Employee is in violation of these
covenants up to a period of twelve (12) months, to the extent allowed, unless
such tolling is disallowed under applicable law.
15.    Section 409A Compliance. It is intended that the severance benefits and
other payments payable under this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A as provided under
Treasury Regulations Sections 1.409A-1(b)(4), 1.409A- 1(b)(5), and 1.409A-(b)(9)
and this Agreement will be construed to the greatest extent possible as
consistent with those provisions. To the extent any amount paid under this
Agreement is subject to Section 409A, the commencement of payment or provision
of any payment or benefit under this Agreement shall be deferred to the minimum
extent necessary to prevent the imposition of any excise taxes or penalties on
the Company or Employee. Although the Company shall use its good faith best
efforts to avoid the imposition of taxation, interest and penalties under
Section 409A, the tax treatment of the benefits provided under this Agreement is
not warranted or guaranteed. Neither the Company, its affiliates, nor their
respective directors, officers, employees or advisers shall be held liable for
any taxes, interest, penalties or other monetary amounts owed by Employee or
other taxpayer as a result of the Agreement.
16.    Return of Company Property. Employee agrees that he/she has returned to
the Company all property (including property purchased or paid for by the
Company in Employee’s possession, custody or control) which belongs to the
Company, including any keys, access cards, computers, cell phones, pagers, or
other equipment and any Company records, files, data, and documents (whether on
a work or personal computer, in electronic format or otherwise, unaltered and
unmodified, and whether confidential in nature or not). Employee shall
immediately report to Company any passwords for Employee’s computer or other
access codes for anything associated with Employee’s employment with Company.
17.    Post-Employment Cooperation. Employee agrees to make reasonable efforts
to assist Company after his separation of employment, including but not limited
to: assisting with transition of Employee’s duties, assisting with issues that
arise after separation of employment, and assisting with any legal proceeding,
governmental inquiries, investigations, lawsuit or claim involving matters
occurring during his employment with Company. These duties include responding to
inquiries from the Company and its designees, providing relevant information or
documents, as well as providing truthful testimony at interviews, depositions or
hearings, as requested by the Company or required by subpoena. The Company will
reimburse Employee for reasonable time and expenses in connection with any
cooperation provided by Employee after the employment separation. Time and
expenses can include loss of pay or using vacation time at a future employer,
mileage and expenses incurred.
18.    Neutral Reference. For reference inquiries directed to Human Resources,
the Company shall provide a neutral reference regarding Employee’s employment,
including Employee’s position and


9



--------------------------------------------------------------------------------

logo.jpg [logo.jpg]


dates of employment and base pay. Company is not responsible for references not
directed to Human Resources.
19.    Confidential Agreement. Employee understands and agrees not to discuss or
disclose any of the terms of this Agreement with any person or entity except for
Employee’s spouse, attorney, financial advisor, and government tax authorities
or except as required by or protected by law. Employee agrees that any inquiries
Employee has regarding this Agreement, his employment, benefits, or termination
of employment should be directed to Dan Allinger, Senior Vice President, Global
Human Resources at 713-231-2545, dan.allinger@franksintl.com.
20.    Entire Agreement. Employee has carefully read and fully understands all
of the terms of this Agreement. Employee agrees that this Agreement sets forth
the entire agreement between the Company and Employee regarding all issues
involving his/her termination of employment except that it does not replace or
alter in any way any obligations Employee owes to the Company under applicable
laws, or owed under any agreements regarding confidentiality, non-disclosure,
non-solicitation, non-competition, duties of loyalty or fiduciary duty, to the
extent that such obligations are not in conflict with, or inconsistent with,
Employee's obligations under this Agreement. Applicable laws may include, but
are not limited to, state laws protecting company trade secrets or other
confidential information.
21.    No Admission. Employee understands this Agreement is not and shall not be
deemed or construed to be an admission by Company of any wrongdoing of any kind
or of any breach of any contract, law, obligation, policy, or procedure of any
kind or nature.
22.    Injunctive Relief. Employee acknowledges that damages would be difficult
to calculate and/or wholly inadequate for certain breaches of this Agreement.
The Company may seek immediate injunctive or other equitable relief to enforce
the terms of this Agreement, in addition to any legal or other relief to which
Company may be entitled, including damages and attorneys’ fees.
23.    Representations; Modifications; Severability. Employee acknowledges that
Employee has not relied upon any representations or statements, written or oral,
not set forth in this Agreement. This Agreement cannot be modified except in
writing and signed by both parties. If any part of this Agreement is found to be
unenforceable by a court of competent jurisdiction, then such unenforceable
portion will be modified to be enforceable, or severed from this Agreement if it
cannot be modified, and such modification or severance shall have no effect upon
the remaining portions of the Agreement which shall remain in full force and
effect. The Company may assign all its rights and obligations under this
Agreement.
24.    No Waiver. No failure by either Party at any time to give notice of any
breach by the other Party of, or to require compliance with, any condition or
provision of this Agreement shall (i) be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time or (ii) preclude insistence upon strict compliance in the future.
25.    Applicable Law; Venue; Waiver of Jury Trial. This Agreement shall be
governed by and interpreted under the laws of the State of Texas without regard
to Conflict of Laws. The parties agree that any dispute concerning this
Agreement shall be brought only in a court of competent jurisdiction in


10



--------------------------------------------------------------------------------

logo.jpg [logo.jpg]


Harris County, Texas, unless another forum or venue is required by law. Both the
Company and Employee agree to waive a trial by jury of any or all issues arising
under or connected with this Agreement, and consent to trial by the judge.
26.    Successors and Assigns. This Agreement may be assigned by the Company and
shall be binding upon and inure to the benefit of the Company and its successors
and assigns. Employee’s obligations under this Agreement are personal and such
obligations of Employee shall not be voluntarily or involuntarily assigned,
alienated, or transferred by Employee without the consent of the Company, and
Employee represents no such rights have previously been transferred.
27.    Notices. Any notices regarding acceptance, rejection, or any other
matters arising under this Agreement shall be sent by a method of delivery which
provides a receipt of delivery and shall be addressed as provided below. Notices
to Employee should be addressed to his/her home address on file with the
Company. Notices to the Company should be addressed to Dan Allinger, Senior Vice
President, Global Human Resources at 10260 Westheimer, Suite 700, Houston, TX
77042.


AGREED AND ACCEPTED on this 5 day of August, 2016.


/s/ William John Walker
Employee Signature



William John Walker
Employee Printed Name











AGREED AND ACCEPTED on this 5 day of August, 2016.


Frank's International, LLC



By:
/s/ Gary P. Luquette
Printed Name:
Gary P. Luquette
Printed Title:
President and CEO







11

